DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to application filed on 4/9/2020.
Claim(s) 1-2 is/are pending in this Office Action.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
The certified copy has been filed in parent Application No. JP 2017-248268, filed on 12/24/2017.
Acknowledgment is made of applicant's indication of National Stage entry from PCT application PCT/JP2018/000905, filed 1/16/2020.
Information Disclosure Statement
Applicant’s information disclosure statement(s) (IDS) submitted 4/9/2020 on is/are being considered by the examiner. 
Drawings
The drawings are objected to because the text of control block “634” in Fig. 3 does not make sense.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim(s) 1-2 is/are objected to because of the following informalities:  
- the preamble of claim appears to recite an intended use of “configured to apply assist torque or reaction force torque”, but the body of the claim does not appear to recite applying either of these parameters. Thus, the examiner is unable to determine whether the preamble limits the claim. See MPEP 2111.02.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim(s) 1-2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 2, the limitations “such that a reaction force applied to the steering member” in each “wherein” limitation is unclear. It’s unclear the “a reaction force” in this limitation is the “reaction force torque” of each preamble, or if they’re entirely different components. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sunahara et al. (US 2017/0175659 A1), hereafter referred to as Sunahara.
Regarding claim 1, Sunhara teaches a control device (“PCM (Power-train Control Module) 20”, Fig. 3) configured to apply assist torque or reaction force torque to a steering member (“steering wheel 12”, Fig. 1) steered by a driver (“driver's steering wheel operation”, para. 0007), the control device comprising: 
a control amount calculation section (“basic target torque-deciding part 22”, Fig. 3) configured to calculate a control amount for controlling magnitude of the assist torque or the reaction force torque (“basic target torque”, para. 0044) with reference to steering torque applied to the steering member; and 
a control amount correction section (“torque reduction amount-deciding part 24”, Fig. 3) configured to correct (“torque reduction amount”, para. 0044) the control amount calculated by the control amount calculation section with reference to acceleration in a lateral direction (“lateral acceleration”, para. 0112, see also para. 0044) of a vehicle body, a steering angle (“steering wheel angle”, para. 0049, 0054) of the steering member, and a steering angle speed (“steering speed”, para. 0049, 0054) of the steering member, 
wherein the control amount correction section is configured to correct the control amount calculated by the control amount calculation section such that a reaction force applied to the steering member becomes larger (“the torque reduction amount-deciding part 24 operates to obtain a value of the target additional deceleration corresponding to the steering speed calculated in the step S22, based on a relationship between the target additional deceleration and the steering speed, shown by the map in FIG. 6”, para. 0057) when the steering member is in a switch-back state (see “turning of a vehicle”, para. 0031, Fig. 7), the steering angle speed of the steering member or an absolute value thereof is equal to or greater than a predetermined value (“first threshold TS1”, para. 0060), and the acceleration in the lateral direction of the vehicle body or an absolute value thereof is less than a predetermined value (“first threshold”, para. 0112).

Regarding claim 2, Sunhara teaches a control device (“PCM (Power-train Control Module) 20”, Fig. 3) configured to apply assist torque or reaction force torque to a steering member (“steering wheel 12”, Fig. 1) steered by a driver (“driver's steering wheel operation”, para. 0007), the control device comprising: 
a control amount calculation section (“basic target torque-deciding part 22”, Fig. 3) configured to calculate a control amount for controlling magnitude of the assist torque or the reaction force torque (“basic target torque”, para. 0044) with reference to steering torque applied to the steering member; and 
a control amount correction section (“torque reduction amount-deciding part 24”, Fig. 3) configured to correct (“torque reduction amount”, para. 0044) the control amount calculated by the control amount calculation section with reference to acceleration in a yaw rate (“yaw rate-related quantity”, para. 0044) of a vehicle body, a steering angle (“steering wheel angle”, para. 0049, 0054) of the steering member, and a steering angle speed (“steering speed”, para. 0049, 0054) of the steering member, 
wherein the control amount correction section is configured to correct the control amount calculated by the control amount calculation section such that a reaction force applied to the steering member becomes larger (“the torque reduction amount-deciding part 24 operates to obtain a value of the target additional deceleration corresponding to the steering speed calculated in the step S22, based on a relationship between the target additional deceleration and the steering speed, shown by the map in FIG. 6”, para. 0057) when the steering member is in a switch-back state (see “turning of a vehicle”, para. 0031, Fig. 7), the steering angle speed of the steering member or an absolute value thereof is equal to or greater than a predetermined value (“first threshold TS1”, para. 0060), and acceleration in a lateral direction (“lateral acceleration”, para. 0112, see also para. 0044) of the vehicle body calculated by using the yaw rate or an absolute value thereof is less than a predetermined value (“first threshold”, para. 0112).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         
	
	/CHRISTIAN CHACE/               Supervisory Patent Examiner, Art Unit 3665